Per Curiam.
This case is submitted on the people’s motion to dismiss, properly a motion to affirm under GCR 1963, 817.5(3). On June 13, 1969, defendant was convicted, on a plea of guilty, of using a motor vehicle without authority but without intent to steal (MCLA § 750.414 [Stat Ann 1954 Rev § 28-.546]). On July 14, 1969, he was sentenced to serve 1-1/2 to 2 years in prison.
On appeal, defendant asserts he was induced to enter a plea of guilty to the above offense, which carries a maximum sentence of two years, rather than risk conviction of the greater offense of taking possession of and driving away a motor vehicle (MCLA §750.413 [Stat Ann 1954 Rev §28.645]), originally charged. The argument lacks merit. A fulfilled promise of charge reduction is not ground for vacating a guilty plea even if the plea was induced thereby. People v. Kindell (1969), 17 Mich App 22.
Motion to affirm is granted.